NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                   ______________

                                     No. 09-2488
                                    _____________

                           PINE BELT AUTOMOTIVE INC,
                        a corporation of the State of New Jersey,
                                                        Appellant
                                            v.

                      ROYAL INDEMNITY COMPANY;
                  GRANITE STATE INSURANCE COMPANY;
               MEMBER AMERICAN INTERNATIONAL GROUP INC

                                    _____________

                      On Appeal from the United States District Court
                               for the District of New Jersey
                                  (Civ. No. 3-06-cv-05995)
                             District Judge: Hon. Joel A. Pisano

                      Submitted pursuant to Third Circuit LAR 34.1(a)
                                Monday, October 25, 2010

      Before: McKEE, Chief Judge, SLOVITER and RENDELL, Circuit Judges


                         (Opinion filed: November 4, 2010)

                                     __________

                                      OPINION
                                     _________


McKEE, Chief Judge.




                                               1
       Appellant Pine Belt Automotive, Inc. appeals the district court’s orders granting

summary judgment to Defendant-Appellee Granite State Insurance Company. For the

reasons set forth below, we will affirm.

       Because we write primarily for the parties, we need not repeat the facts and

procedural history of this case. Moreover, the district court has ably summarized that

background. See Pine Belt Auto., Inc. v. Royal Indem. Co., 2008 WL 4682582 (D.N.J.

Oct. 21, 2008); Pine Belt Auto., Inc. v. Royal Indem. Co., 2009 WL 424384 (D.N.J. Feb.

19, 2009); Pine Belt Auto., Inc. v. Royal Indem. Co., 2009 WL 1025564 (D.N.J. Apr. 16,

2009). On appeal, Pine Belt argues that the district court erred in finding that: (1) the

alteration of credit applications by Pine Belt’s employee was not covered under Granite’s

policy; (2) Granite was not prohibited by waiver or estoppel from arguing that the

alteration of credit applications by Pine Belt’s employee was not covered; (3) Royal’s

declination of coverage was appropriate for additional reasons beyond the fact that Pine

Belt’s losses did not fall within the extended discovery period; (4) Royal’s policy was

unambiguous, reasonable and enforceable, and did not violate public policy; (5) Pine Belt

could not recover under the Truth in Lending provisions in the Granite and Royal

policies.

       In his detailed and thoughtful opinions filed in this case, Judge Pisano carefully

and clearly explained his reasons for granting motions for summary judgment filed by

Granite and Royal and denying Pine Belt’s motion for reconsideration. See Pine Belt

Auto., Inc. v. Royal Indem. Co., 2008 WL 4682582 (D.N.J. Oct. 21, 2008); Pine Belt

Auto., Inc. v. Royal Indem. Co., 2009 WL 424384 (D.N.J. Feb. 19, 2009); Pine Belt

                                                 2
Auto., Inc. v. Royal Indem. Co., 2009 WL 1025564 (D.N.J. Apr. 16, 2009). We will

affirm the district court’s orders substantially for the reasons set forth in those orders

without further elaboration.




                                                  3